366 S.W.3d 557 (2012)
In the Interest of: T.G.O.
No. ED 96446.
Missouri Court of Appeals, Eastern District, Division Three.
March 20, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 26, 2012.
John W. Peel, St. Louis, MO, for Appellant.
Tammy M. Steward, Farmington, MO, for Respondent Juvenile Officer.
Theodora L. Strassburg, St. Louis, MO, for Respondent Missouri Children's Division.
William B. Beedie, Farmington, MO, for Respondent.
John M. Williams, Guardian Ad Litem, Park Hills, MO, for Juvenile.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
T.E. (Father) appeals from the trial court's judgment terminating his parental rights to his son, T.G.O. (Child), contending there was insufficient evidence supporting the grounds for termination and the court's finding that termination was in the best interests of Child. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court's finding that grounds for termination of Father's parental rights existed is supported by clear, cogent, and convincing evidence and that the court's finding that termination was in the best interests of the child is supported by a preponderance of the evidence. In re E.F.B.D., 245 S.W.3d 316, 319 (Mo.App. S.D.2008). An extended opinion would have no precedential value. We have, however, provided a memorandum seating forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).